Exhibit 10.30
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment to Credit Agreement (the “Third Amendment”) is made as
of the 12 day of February, 2010 by and between Bank of America, N.A. (the
“Lender”), a national banking association with offices at 100 Federal Street,
Boston, Massachusetts 02110 and iRobot Corporation, a Delaware corporation with
its principal place of business at 8 Crosby Drive, Bedford, Massachusetts 01730
(the “Borrower”) in consideration of the mutual covenants contained herein and
benefits to be derived herefrom:
W I T N E S S E T H
     WHEREAS, the Lender and the Borrower, have entered into a certain loan
arrangement, which loan arrangement is evidenced by, among other documents and
instruments, a certain Credit Agreement dated June 5, 2007 (as amended, the
“Agreement”);
     WHEREAS, Borrower and the Lender have agreed to amend certain terms and
provisions of the Agreement all as set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Lender and the Borrower hereby
agree as follows:
     1. All capitalized terms not otherwise defined herein shall have the same
meaning as defined in the Agreement.
     2. The following definitions in Section 1.01 of the Agreement are hereby
deleted in their entirety and replaced as indicated below:
          ““Applicable Rate” means a per annum rate equal to:
               (a) with respect to Base Rate Loans, 0%;
               (b) with respect to Libor Rate Loans and Letters of Credit, 2.0%.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
greater of the BBA LIBOR Daily Floating Rate or the Prime Rate of Lender plus
fifty (50) basis points per annum. Interest shall be computed for the actual
number of days which have elapsed, on the basis of a 360-day year. If the BBA
LIBOR Daily Floating Rate is not available for any reason, then the rate will be
determined by such alternate method as reasonably selected by Lender. If Lender
determines that no adequate basis exists for determining the BBA LIBOR Daily
Floating Rate or that the BBA LIBOR Daily Floating Rate will not adequately and
fairly reflect the cost to Lender of funding the Loan, or that

-1-



--------------------------------------------------------------------------------



 



any applicable Law or regulation or compliance therewith by Lender prohibits or
restricts or makes impossible the charging of interest based on the BBA LIBOR
Daily Floating Rate and Lender so notifies Borrower, then until Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
interest shall accrue and be payable on the unpaid principal balance of the Loan
from the date Lender so notifies Borrower until the Maturity Date (whether by
acceleration, declaration, extension or otherwise) at a fluctuating rate of
interest per annum equal to the Prime Rate of Lender plus fifty (50) basis
points per annum. If Lender ceases to exist or to establish a prime rate from
which the Prime Rate is then determined, the applicable variable rate from which
the Prime Rate is then determined thereafter shall be instead the prime rate
reported in The Wall Street Journal (or the average prime rate if a high and a
low prime rate are therein reported), and the Prime Rate shall change without
notice with each change in such prime rate as of the date such change is
reported.
     “Commitment” means the obligation of the Lender to make Loans and L/C
Credit Extensions hereunder in an aggregate principal amount at any one time not
to exceed Forty Million ($40,000,000) Dollars, as such amount may be adjusted
from time to time in accordance with this Agreement.
     “Interest Period” means, as to each Libor Rate Loan, the period commencing
on the date such Libor Rate Loan is disbursed or converted to or continued as a
Libor Rate Loan and ending on the date one, two or three months thereafter, as
selected by the Borrower in its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
“Maturity Date” means June 5, 2012.”
     3. The following definitions are added to Section 1.01 of the Agreement in
alphabetical order:

-2-



--------------------------------------------------------------------------------



 



     ““Adjusted EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Net Income for such
period plus (a) the following to the extent deducted in calculating such Net
Income: (i) interest charges for such period, (ii) the provision for Federal,
state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense,
(iv) any extraordinary losses,including asset impairment charges and non-cash
restructuring charges (v) non-cash charges related to compensation
expense,including stock based compensation, and (vi) all expenses associated
with merger and acquisition transactions completed within the applicable peroid
up to a maximum of $500,000 of expenses per transaction minus (b) the following:
(i) any extraordinary gains to the extent increasing Net Income and (ii) all
non-cash items increasing Net Income for such period.
     “BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest
per annum equal to the BBA LIBOR, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by Lender from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Lender’s sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs.
     “EBIT” means earnings before interest and taxes all as determined in
accordance with GAAP, consistently applied.
     “Interest Coverage” means the ratio of EBIT to interest expense.
     “Libor Rate” means for any Interest Period with respect to any Libor Rate
Loan, a rate per annum determined by the Lender equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
the Lender from time to time) at approximately 11:00 a.m. London time two
(2) London Banking Days before the commencement of the interest period, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
term equivalent to such interest period. If such rate is not available at such
time for any reason, then the rate for that interest period will be determined
by such alternate method as reasonably selected by the Lender.
     “Libor Rate Loan” means a Loan that bears interest based on the Libor Rate.
     “London Banking Day” is a day on which banks in London are open for
business and dealing in offshore dollars.

-3-



--------------------------------------------------------------------------------



 



“Net Income” shall mean net income as determined in accordance with GAAP.
     “Prime Rate” shall mean, on any day, the rate of interest per annum then
most recently established by Lender as its “prime rate.” Any such rate is a
general reference rate of interest, may not be related to any other rate, and
may not be the lowest or best rate actually charged by Lender to any customer or
a favored rate and may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, and Lender
may make various business or other loans at rates of interest having no
relationship to such rate.”
     4. Section 2.01 of the Agreement is hereby deleted in its entirety and
replaced with the following:
     “2.01 Loans. Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of the Commitment;
provided, however, that after giving effect to any borrowing, the Total
Outstandings shall not exceed the Commitment. Within the limits of the
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.04, and reborrow
under this Section 2.01. A Loan may be a Base Rate Loan or a Libor Rate Loan, as
further provided herein.”
     5. Section 2.08 of the Agreement is hereby deleted in its entirety and
replaced with the following:
     “2.08 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03 Borrower shall maintain on deposit with the Lender collected
funds equal to the greater of: (a) fifty percent (50%) of total cash or cash
equivalents of the Borrower available for investment up to a maximum of Forty
Million ($40,000,000.00) Dollars; or (b) Ten Million ($10,000,000.00) Dollars
(the “Compensating Balances”). If the Borrower fails to maintain the
Compensating Balances, the Lender reserves the right to adjust the Applicable
Rate to compensate the Lender for its loss of its required rate of return.”
     6. Section 2.09 of the Agreement is hereby deleted in its entirety and
replaced with the following:
     “2.09 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any

-4-



--------------------------------------------------------------------------------



 



portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.”
     7. Section 7.11 of the Agreement is hereby deleted in its entirety and
replaced with the following:
“7.11 Financial Covenants.
     (a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than Ninety-Five Million ($95,000,000.00) Dollars.
     (b) Adjusted EBITDA. Commencing with the quarter ending March 31, 2010
permit Adjusted EBITDA to be less than Eight Million ($8,000,000.00) Dollars to
be measured quarterly, on a trailing four quarters basis.
     (c) Interest Coverage. Commencing with the quarter ending March 31, 2010
permit the Interest Coverage ratio to be less than 2.5:1.0 measured quarterly,
on a trailing four quarters basis.”
     8. Exhibit B of the Agreement is amended by the Second Amendment to Note of
even date executed by the Borrower.
     9. The Borrower shall maintain the Lender as the Borrower’s primary
depository institution.
     10. Any and all references in the Agreement to Eurodollar Base Rate,
Eurodollar Rate or Eurodollar Rate Loans shall now be deemed to refer to Libor
Rate or Libor Rate Loans.
     11. Except as expressly amended hereby, the remaining terms and conditions
of the Agreement and all documents and instruments executed in connection
therewith are hereby expressly ratified and confirmed.
     12. The Borrower acknowledges and agrees that it has no claims,
counterclaims, off-sets, defenses or causes of action against the Lender through
the dae of this Third Amendment with respect to amounts outstanding under the
Agreement. To the extent such claims, counterclaims, off-sets, defenses and/or
causes of action should exist, whether known or unknown, at law or in equity,
the Borrower hereby WAIVES same and RELEASES the Lender from any and all
liability in connection therewith.
     13. Miscellaneous.

  a.   The Borrower shall execute and deliver to the Lender such additional
documents, instruments, and agreements that the Lender

-5-



--------------------------------------------------------------------------------



 



      may reasonably require in order to give effect to, and implement the terms
and conditions of this Third Amendment.

  b.   This Third Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original and all of which together shall constitute one instrument.
    c.   This Third Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provision hereof.    
d.   The Borrower shall pay on demand all reasonable documented costs and
expenses of the Lender including, without limitation, reasonable documented
attorneys’ fees in connection with the preparation, negotiation, execution and
delivery of the Third Amendment.

     14. It is intended that this Third Amendment take effect as an instrument
under seal as of the date first written above.

                  Witnessed by:       iROBOT CORPORATION    
 
               
/s/ Paul Tavalone
                                 
 
               
 
      By:   /s/ John Leahy
 
Name: John Leahy    
 
          Title: Chief Financial Officer    

Signatures continued on next page

-6-



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Richard Macdonald         Name:   Richard Macdonald       
Title:   Senior Vice President   

-7-